SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

301
CA 16-01437
PRESENT: WHALEN, P.J., SMITH, CENTRA, CURRAN, AND SCUDDER, JJ.


DEBORAH O’REILLY-MORSHEAD, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

CHRISTINE O’REILLY-MORSHEAD, DEFENDANT-APPELLANT.


THE LEGAL AID SOCIETY OF ROCHESTER, ROCHESTER (VIVIAN M. AQUILINA OF
COUNSEL), FOR DEFENDANT-APPELLANT.

BADAIN & CROWDER, ROCHESTER (LARA R. BADAIN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a decision of the Supreme Court, Monroe County
(Richard A. Dollinger, A.J.), dated October 23, 2015. The decision,
inter alia, determined that neither party is entitled to equitable
distribution of certain assets acquired during a period of civil union
and prior to marriage.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Kuhn v Kuhn, 129 AD2d 967, 967; see also CPLR 5701
[a] [2] [iv]).




Entered:    February 27, 2017                      Frances E. Cafarell
                                                   Clerk of the Court